t c summary opinion united_states tax_court samuel scott beckey and jennifer jean beckey petitioners v commissioner of internal revenue respondent docket no 4314-16s filed date samuel scott beckey pro_se clint t hale jeffrey l heinkel and michael s hensley for respondent summary opinion guy special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1unless otherwise indicated all section references are to the internal continued any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 petitioners husband and wife filed a timely petition for redetermination with the court pursuant to sec_6213 at the time the petition was filed petitioners resided in california after concessions the issues remaining for decision are whether petitioners are entitled to deductions for moving_expenses and unreimbursed employee business_expenses and liable for an accuracy-related_penalty under sec_6662 continued revenue code code as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure monetary amounts are rounded to the nearest dollar 2petitioners concede that they failed to include in taxable_income a distribution of dollar_figure from an individual_retirement_account and that they are liable for the additional tax prescribed by sec_72 additionally petitioners are deemed to have conceded respondent’s disallowance of a contract labor expense deduction of dollar_figure claimed on schedule c profit or loss from business background3 i petitioners’ employment in petitioners were residing in southern california mrs beckey was employed in an administrative role at a law firm and she voluntarily participated in professional organizations mrs beckey did not maintain a mileage log or a similar record of vehicle or other expenses related to her employment mr beckey managed teknocracy a small_business that provided manufacturing automation and software development services one of teknocracy’s clients was the northern california golf association ncga in date ncga hired mr beckey as a full-time_employee mr beckey successfully completed a three-month probationary period and worked for ncga until date on date mr beckey signed a one-year lease on a three-bedroom house near monterey california mr beckey hired a moving company to assist him in moving some furniture from petitioners’ home in southern california to monterey mrs beckey continued to reside in southern california while working for ncga mr beckey drove his own vehicle between a temporary office in livermore and a permanent office in monterey mr beckey 3some of the facts have been stipulated and are so found also occasionally traveled to ncga’s clients’ offices at different locations in northern california ii employee reimbursement policies mrs beckey’s employer maintained a reimbursement policy under which employees who obtained prior approval could normally request reimbursement for business_expenses including vehicle expenses travel and meals and entertainment there is no objective evidence that mrs beckey requested reimbursement for any of the employee business_expenses in dispute although mr beckey acknowledged that ncga maintained an employee reimbursement policy he failed to produce a copy of the policy there is no objective evidence that mr beckey requested reimbursement for any of the employee business_expenses in dispute iii petitioners’ tax_return petitioners filed a joint form_1040 u s individual_income_tax_return for reporting combined wage income of dollar_figure in computing their adjusted_gross_income petitioners claimed an above_the_line deduction of dollar_figure for moving_expenses on schedule a itemized_deductions petitioners claimed a deduction of dollar_figure for unreimbursed employee business_expenses before the application of the floor prescribed in sec_67 a moving_expenses petitioners attached to their tax_return a form_3903 moving_expenses reporting transportation and storage of household goods expenses of dollar_figure and travel_expenses of dollar_figure mr beckey explained at trial that the deduction for moving_expenses included the rent and utility charges that he paid on his monterey house and he conceded that the claimed deduction was exaggerated b unreimbursed employee business_expenses petitioners attached to their tax_return a form_2106 employee business_expenses for mr beckey reporting vehicle expenses of dollar_figure parking fees tolls and transportation_expenses of dollar_figure travel_expenses of dollar_figure and other business_expenses of dollar_figure petitioners likewise attached to their tax_return a form 2106-ez unreimbursed employee business_expenses for mrs beckey reporting vehicle expenses of dollar_figure travel_expenses of dollar_figure meals and entertainment_expenses of dollar_figure and other business_expenses of dollar_figure iv developments at trial mrs beckey did not appear at trial but instead signed and submitted to the court a written_statement authorizing mr beckey to represent her interests mr beckey appeared at trial testified and offered into evidence credit card statements and schedules purporting to re-create his and mrs beckey’s employee business_expenses including vehicle expenses discussion as a general_rule the commissioner’s determination of a taxpayer’s liability in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer generally bears the burden of proving entitlement to any deduction or credit claimed rule a 503_us_79 292_us_435 when a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court normally may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 there must be sufficient evidence in the record however to permit the court to conclude that a deductible expense was paid_or_incurred in at least the amount allowed 245_f2d_559 5th cir 4petitioners do not contend and the record does not suggest that the burden_of_proof should shift to respondent pursuant to sec_7491 sec_274 prescribes more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including travel_expenses meals and entertainment expenditures and expenses related to the use of listed_property as defined in sec_280f see 50_tc_823 aff’d 412_f2d_201 2d cir the term listed_property includes inter alia passenger automobiles sec_280f to satisfy the requirements of sec_274 a taxpayer generally must maintain adequate_records or produce sufficient evidence corroborating his or her own statement which in combination are sufficient to establish the amount date and time and business_purpose for each expenditure for travel away from home or each expenditure or business use of listed_property sec_1_274-5t c temporary income_tax regs fed reg date i moving_expenses sec_217 allows as a deduction moving_expenses paid_or_incurred during the taxable_year in connection with the commencement of work by the taxpayer as an employee or as a self-employed_individual at a new principal_place_of_work sec_217 generally defines the term moving_expenses as the reasonable expenses of moving household goods and personal effects from the former residence to the new residence and of traveling including lodging from the former residence to the new place of residence petitioners claimed a deduction of dollar_figure for moving_expenses including transportation and storage of household goods expenses of dollar_figure and travel_expenses of dollar_figure mr beckey conceded that the amount of the deduction claimed for moving_expenses was exaggerated and included rent and utility charges that he paid on his monterey house neither item qualifies as a deductible moving expense although we have no doubt that petitioners paid some moving_expenses when mr beckey moved to northern california they did not provide the court with persuasive evidence of the amount they paid for expenses described in sec_217 nor is there sufficient evidence to permit the court to estimate the amount of an allowable deduction under the cohan_rule consequently we sustain respondent’s determination disallowing the deduction petitioners claimed for moving_expenses sec_217 requires that the taxpayer’s new principal_place_of_work be at least miles farther from his former residence than was his former principal_place_of_work and during the 12-month_period immediately following his arrival in the general location of his new principal_place_of_work the taxpayer must be a full-time_employee in such general location during at least weeks there is no dispute that mr beckey’s employment in northern california satisfied the conditions of sec_217 ii unreimbursed employee business_expenses under sec_162 a deduction is allowed for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business a deduction normally is not allowed however for personal living or family_expenses sec_262 whether an expenditure satisfies the requirements for deductibility under sec_162 is a question of fact see 320_us_467 the term trade_or_business includes performing services as an employee 54_tc_374 an employee_business_expense is not ordinary and necessary however if the employee is entitled to reimbursement from his or her employer see 24_tc_21 noz v commissioner tcmemo_2012_272 petitioners’ employers both maintained employee reimbursement policies under mrs beckey’s employee reimbursement policy employees normally could request reimbursement for business_expenses including vehicle expenses travel and meals and entertainment to be eligible for reimbursement employees were required to obtain prior approval for business_expenses mr beckey failed to produce a copy of ncga’s employee reimbursement policy petitioners failed to show by objective evidence that either of them requested reimbursement for any of the expenses underlying the deduction in dispute or that any particular request for reimbursement was denied moreover neither petitioner maintained a log a calendar or a similar record required to properly substantiate or demonstrate the business_purpose of various vehicle travel and meals and entertainment_expenses most of the expenditures in question appear to be personal therefore we sustain respondent’s disallowance of the deduction that petitioners’ claimed for unreimbursed employee business_expenses iii accuracy-related_penalties sec_6662 and b and imposes an accuracy-related_penalty equal to of the amount of any underpayment_of_tax that is due to the taxpayer’s negligence or disregard of rules or regulations or to any substantial_understatement_of_income_tax the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the code and the term disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 a taxpayer is negligent if he or she fails to maintain sufficient records to substantiate disputed expenses 116_tc_438 sec_1_6662-3 income_tax regs by definition an understatement generally means the excess of the amount of the tax required to be shown on the return over the amount of the tax imposed which is shown on the return reduced by any rebate sec_6662 an understatement is substantial in the case of an individual if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty higbee v commissioner t c pincite once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect id pincite see rule a welch v helvering u s pincite respondent met his burden of production petitioners were negligent in failing to maintain adequate_records to substantiate the expenses in dispute moreover the understatement of income_tax for the year in issue is substantial within the meaning of sec_6662 6the record includes an executed civil penalty approval form with respect to the sec_6662 penalty determined in the notice_of_deficiency petitioners did not offer a defense to the imposition of an accuracy-related_penalty in this case other than to assert that respondent had erred in determining a deficiency that matter having been resolved against them respondent’s determination that petitioners are liable for an accuracy-related_penalty under sec_6662 is sustained to reflect the foregoing decision will be entered for respondent
